                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF IOWA

                                                )
UNITED STATES OF AMERICA,                       )
                                                )     Criminal No. 1:18-CR-031
                v.                              )
                                                )     MOTION TO EXCLUDE EVIDENCE
                                                )     REGARDING THE MSI II
GREGORY SCOTT STEPHEN,                          )
                                                )
               Defendant.                       )
                                                )

       COMES NOW the United States of America, by and through undersigned counsel, and

hereby moves the Court to exclude any evidence regarding the Multiphasic Sexual Inventory II

(MSI II). Defendant failed to disclose the MSI II answers by April 26, 2019, in violation of the

Court’s oral order on April 24, 2019.

       1.      Sentencing in this matter is scheduled for May 2, 2019, at 9am, in Courtroom 1.

       2.      On February 13, 2019, via email, defense counsel disclosed to the government Dr.

Mills’ report for Defendant. By the date of the report, Dr. Mark J. Mills, JD, MD had administered,

among other tests, the MSI II, to Defendant. He had also submitted Defendant’s responses and

received the computer-generated report.

       3.      On February 22, 2019, the Court conducted as status conference concerning the

sentencing hearing. (Dkt. 77.) During the status conference, the parties and the Court discussed

the handling of expert witnesses. The government requested disclosure from the defense of all

materials, including raw data, for tests and examinations administered to Defendant by

Defendant’s expert witness. Defense counsel raised a concern about disclosing protected,

proprietary materials associated with the tests. To address this concern, the Court ordered defense




     Case 1:18-cr-00031-CJW-MAR Document 121 Filed 04/30/19 Page 1 of 5
counsel to direct their expert witness, Dr. Mills, to directly send his materials, including raw data,

to the government’s expert witness for review. The parties agreed to this plan.

       4.      On March 1, 2019, via email, the government advised defense counsel that it had

hired Dr. Anna C. Salter as an expert, provided her email address, and, in accordance with the

Court’s direction, asked defense counsel to direct Dr. Mills to directly send to Dr. Salter “all of

their materials, including but not limited to interview notes, impressions, raw data, tests

administered, reports, and conclusions.” On March 4, 2019, defense counsel advised that he had

been “in touch with Dr. Mills about this”.

       5.      On March 26, 2019, the government, via email, advised defense counsel that Dr.

Salter had not yet received any materials from Dr. Mills and requested defense counsel to instruct

Dr. Mills to email the materials directly to Dr. Salter. That day, defense counsel responded that he

would check with Dr. Mills and that defense counsel believed Dr. Mills had sent an email to Dr.

Salter some time ago to arrange for transmitting the reports and Dr. Salter had not responded to

Dr. Mills. Defense counsel subsequently sent the government a copy of the email Dr. Mills had

sent to Dr. Salter on March 5, 2019. Dr. Mills had requested Dr. Salter call him “to discuss the

above-referenced defendant.”

       6.      On April 4, 2019, via email, the government advised defense counsel that Dr. Salter

did not want to have a phone conversation and again requested defense counsel to instruct Dr.

Mills to directly email the materials to Dr. Salter. In response to defense counsel’s inquiry, the

government advised Dr. Salter did not want to have a phone conversation with Dr. Mills because

there would not be a witness to the conversation. Defense counsel called Dr. Salter’s concern “an

excuse” that was “ludicrous”. He further stated that Dr. Mills was out of the office and would not

address the matter until he returned four days later on Monday, April 8, 2019. The government

                                                  2

      Case 1:18-cr-00031-CJW-MAR Document 121 Filed 04/30/19 Page 2 of 5
advised it would file a motion to compel if Dr. Salter did not receive the materials on April 8,

2019.

         7.    On April 8, 2019, more than a month after the government’s request, Dr. Salter

began receiving some materials from Dr. Mills. Notably, the materials did not contain the questions

or answers from the MSI II.

         8.    On April 23, 2019, the government learned that Dr. Salter had never been provided

the questions or answers from the MSI II. Via email, the government requested that defense

counsel instruct Dr. Mills to send those materials as soon as possible to Dr. Salter. In response,

defense counsel failed to address directly the government’s request and instead referred the

government to a paragraph in Dr. Mills’ report that concerned the proprietary nature of the test

questions. The government advised defense counsel that the Court had ordered the parties to have

the experts exchange materials directly to avoid proprietary issues and again requested the

materials be sent to Dr. Salter. Defense counsel continued to refuse to disclose the requested

materials. That day, the government filed a motion to compel discovery forthwith. (Dkt. 93.)

         9.    On April 24, 2019, the Court set a hearing on the government’s motion scheduled

for that afternoon. (Dkt. 94.) Defense counsel filed a response to the government’s motion,

claiming that Dr. Mills lacked authority to disclose the test questions and answers and claiming

the answers were irrelevant. (Dkt. 94.) During the hearing, the Court ordered that “Defense’s

expert must produce the raw data underlying all testing done on defendant by close of business on

Friday, April 26, 2019. If the defense fails to do so, the defense expert will not be permitted to

testify about the results of any testing nor to any opinion that is based on those tests.” (Dkt. 98.)

         10.   On April 26, 2019, Dr. Mills emailed Dr. Salter only the test questions for the MSI

II.

                                                  3

        Case 1:18-cr-00031-CJW-MAR Document 121 Filed 04/30/19 Page 3 of 5
       11.     On April 29, 2019, the government was informed by Dr. Salter that Dr. Mills had

not provided the answers to the MSI II. That day, the government informed defense counsel that

Dr. Mills had not sent Dr. Salter the answers for the MSI II and requested an explanation. Defense

counsel responded that “[a]pparently a mix-up” had occurred and that he would contact Dr. Mills

and instruct him to send the answers to Dr. Salter. In a subsequent email, defense counsel informed

the government that Dr. Mills had thought that defense counsel was going to provide Dr. Salter

with the answers. Defense counsel further stated that he had asked Dr. Mills to send the answers

to Dr. Salter, and that, to be sure they were transmitted, defense counsel himself would also send

them to Dr. Salter. Dr. Salter received the answers to the MSI II from defense counsel after 8pm

on April 29, 2019.

       12.     In reviewing the questions and answers for the MSI II, the government has learned

they concern information regarding the sexual tendencies of Defendant that are highly relevant.

       13.     At about 4pm on the afternoon of April 30, 2019, the government conferred with

Dr. Salter. She noted that Defendant gave numerous answers on the MSI II that were clearly

inaccurate or inconsistent, both within the test itself and when compared with the evidence.

       14.     Dr. Salter is left with less than three days to review the results of the MSI II and

further confer with government counsel prior to sentencing. The government was provided with

the MSI II results after the passing of the deadline for responding to Defendant’s sentencing

submissions, and, as such, was not able to prepare a response to the MSI II. The MSI II is the

centerpiece of Defendant’s argument for a downward variance.

       15.     Based on defense counsel’s failure to abide the Court’s order, any evidence

regarding the MSI II, or based on the MSI II, should be excluded.



                                                4

     Case 1:18-cr-00031-CJW-MAR Document 121 Filed 04/30/19 Page 4 of 5
        16.    In the alternative, the government seeks a continuance of the sentencing hearing to

allow for sufficient time to respond to the MSI II.

        WHEREFORE, the Government respectfully requests that the Court exclude any evidence

regarding the MSI II. In the alternative, the Government respectfully requests a continuance of the

sentencing hearing.



                                                      Respectfully Submitted,

                                                      Marc Krickbaum
                                                      United States Attorney

                                                By:      /s/ Amy Jennings
                                                        /s/ Clifford R. Cronk III
                                                      Clifford D. Cronk III
                                                      Amy Jennings
                                                      Assistant United States Attorneys
                                                      U.S. Courthouse Annex, 2nd Floor
                                                      110 E. Court Avenue
                                                      Des Moines, Iowa 50309
                                                      Tel: (515) 473-9300
                                                      Fax: (515) 473-9292
                                                      Email: cliff.cronk@usdoj.gov
                                                              amy.jennings2@usdoj.gov


CERTIFICATE OF SERVICE
I hereby certify that on April 30, 2019, I electronically filed the foregoing with the Clerk of Court
using the CM ECF system. I hereby certify that a copy of this document was served on the
attorneys of record and U.S. Probation by:

___ U.S. Mail ____ Fax _____ Hand Delivery            X ECF/Electronic filing        Email

UNITED STATES ATTORNEY

By:    /s/ Amy Jennings/Cliff Cronk
      Amy Jennings/ Cliff Cronk




                                                 5

       Case 1:18-cr-00031-CJW-MAR Document 121 Filed 04/30/19 Page 5 of 5
